Name: Decision No 6/98 of the Association Council, association between the European Communities and their Member States, of the one part, and Romania, of the other part of 30 December 1998 adopting the terms and conditions for the participation of Romania in the Community programmes in the fields of health and social policy
 Type: Decision
 Subject Matter: EU finance;  Europe;  social affairs;  health;  European construction
 Date Published: 1999-02-09

 Avis juridique important|21999D0209(05)Decision No 6/98 of the Association Council, association between the European Communities and their Member States, of the one part, and Romania, of the other part of 30 December 1998 adopting the terms and conditions for the participation of Romania in the Community programmes in the fields of health and social policy Official Journal L 035 , 09/02/1999 P. 0018 - 0022DECISION No 6/98 OF THE ASSOCIATION COUNCIL,association between the European Communities and their Member States, of the one part, and Romania, of the other part of 30 December 1998 adopting the terms and conditions for the participation of Romania in the Community programmes in the fields of health and social policy (1999/110/EC)THE ASSOCIATION COUNCIL,Having regard to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and Romania, of the other part (1),Having regard to the Additional Protocol to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and Romania, of the other part (2), concerning Romania's participation in Community programmes, and in particular Articles 1 and 2 thereof,Whereas, according to Article 1 of the said Additional Protocol, Romania may participate in Community framework programmes, specific programmes, projects or other Community actions notably in the fields of health and social policy;Whereas, according to Article 2 of the said Additional Protocol, the terms and conditions for the participation of Romania in the activities referred to in Article 1 are to be decided by the Association Council,HAS DECIDED AS FOLLOWS:Article 1Romania shall participate in the European Community programmes Health promotion, Combating cancer, Prevention of AIDS and other communicable diseases, Drug dependence and Equal opportunities for men and women, according to the terms and conditions set out in Annexes I and II which shall form an integral part of this Decision.Article 2This Decision shall apply until 31 December 2000.Article 3This Decision shall enter into force on the first day of the month following the day of its adoption.Done at Brussels, 30 December 1998.For the Association CouncilThe PresidentA. G. PLESU(1) OJ L 357, 31.12.1994, p. 2.(2) OJ L 317, 30.12.1995, p. 40.ANNEX I TERMS AND CONDITIONS FOR THE PARTICIPATION OF ROMANIA IN THE PROGRAMMES HEALTH PROMOTION, COMBATING CANCER, PREVENTION OF AIDS AND OTHER COMMUNICABLE DISEASES, DRUG DEPENDENCE AND EQUAL OPPORTUNITIES FOR MEN AND WOMEN 1. Romania will participate in all activities of the programmes Health promotion, Combating cancer and Prevention of AIDS and other communicable diseases, Drug dependence and Equal opportunities for men and women (hereinafter called 'the programmes`) in conformity, unless otherwise provided in this Decision, with the objectives, criteria, procedures and time limits laid down in Decision No 645/96/EC of the European Parliament and of the Council of 29 March 1996 adopting a programme of Community action on health promotion, information, education and training within the framework for action in public health (1996 to 2000) (1), and in particular Article 6(2) thereof, Decision No 646/96/EC of the European Parliament and of the Council of 29 March 1996 adopting an action plan to combat cancer within the framework for action in the field of public health (1996 to 2000) (2) and in particular Article 6(2) thereof, Decision No 647/96/EC of the European Parliament and of the Council of 29 March 1996 adopting a programme of Community action on the prevention of AIDS and certain other communicable diseases within the framework for action in the field of public health (1996 to 2000) (3), and in particular Article 6(2) thereof, Decision No 102/97/EC of the European Parliament and of the Council of 16 December 1996 adopting a programme of Community action on the prevention of drug dependence within the framework for action in the field of public health (1996 to 2000) (4), and in particular Article 6(2) thereof, and Council Decision 95/593/EC of 22 December 1995 on a medium-term Community action programme on equal opportunities for men and women (1996 to 2000) (5), and in particular Article 6(1) thereof.2. The terms and conditions for the submission, assessment and selection of applications related to eligible institutions, organisations and individuals of Romania will be as far as possible in conformity with those prevailing in the Member States of the Community.3. To ensure the Community dimension of the programmes, transnational projects and activities proposed by Romania will be required to include a minimum number of partners from the Member States of the Community. This minimum number will be decided in the framework of the implementation of the programmes, taking into account the nature of the various activities, the number of partners in a given project and the number of countries participating in the programmes.4. Romania will pay each year a contribution to the general budget of the European Communities to cover the costs resulting from its participation in the programmes (see Annex II). The Association Committee is entitled to adapt this contribution whenever necessary.5. The Member States of the Community and Romania will make every effort, within the framework of the existing provisions, to facilitate the free movement and residence of all eligible persons to the programmes moving between Romania and the Member States of the Community for the purpose of participating in activities covered by the Decision.6. Without prejudice to the responsibilities of the Commission and the Court of Auditors of the European Communities in relation to the monitoring and evaluation of the programmes pursuant to the Decisions concerning Health Promotion, Combating cancer, Prevention of AIDS and other communicable diseases, Drug dependence and Equal opportunities for men and women (Articles 7, 7, 7, 7 and 11 respectively), the participation of Romania in the programmes will be continuously monitored on a partnership basis involving Romania and the Commission of the European Communities. Romania will submit the necessary reports to the Commission and take part in other specific activities set out by the Community in that context.7. Without prejudice to the procedures referred to in Article 5 of the Decision on Health promotion, Article 5 of the Decision on Combating cancer, Article 5 of the Decision on Prevention of AIDS and other communicable diseases, Article 5 of the Decision on Drug dependence and Article 9 of the Decision on Equal opportunities for men and women, Romania will be invited to any coordination meeting on any question concerning the implementation of this Decision prior to the regular meetings of the programme committees. The Commission will inform Romania about the results of such regular meetings.8. The language to be used as regards the application process, contracts, reports to be submitted and other administrative arrangements for the programmes will be one of the official languages of the Community.(1) OJ L 95, 16.4.1996, p. 1.(2) OJ L 95, 16.4.1996, p. 9.(3) OJ L 95, 16.4.1996, p. 16.(4) OJ L 19, 22.1.1997, p. 25.(5) OJ L 335, 30.12.1995, p. 37.ANNEX II FINANCIAL CONTRIBUTION OF ROMANIA TO HEALTH PROMOTION, COMBATING CANCER, PREVENTION OF AIDS AND OTHER COMMUNICABLE DISEASES, DRUG DEPENDENCE AND EQUAL OPPORTUNITIES FOR MEN AND WOMEN 1. The financial contribution of Romania will cover:- financial support from the programmes to Romanian participants,- supplementary costs of an administrative nature related to the management of the programmes by the Commission stemming from Romania's participation.2. For every financial year, the aggregated amount of subsidies or any other financial support received from the programmes by the Romanian beneficiaries will not exceed the contribution paid by Romania, after deduction of the supplementary administrative costs.Should the contribution paid by Romania to the general budget of the European Communities, after deduction of the supplementary administrative costs, be higher than the aggregated amount of subsidies or other financial support received by the Romanian beneficiaries from the programmes, the Commission will transfer the balance to the next budgetary exercise, and it will be deducted from the following year's contribution. Should such a balance be left when the programmes come to an end, the corresponding amount will be reimbursed to Romania.3. Health promotion Romania's annual contribution will be of ECU 65 645 from 1998. From this sum, an amount of ECU 4 295 will cover supplementary administrative costs related to the management of the programme by the Commission stemming from Romania's participation.4. Combating cancer Romania's annual contribution will be of ECU 113 783 from 1998. From this sum, an amount of ECU 7 444 will cover supplementary administrative costs related to the management of the programme by the Commission stemming from Romania's participation.5. Prevention of AIDS and other communicable diseases Romania's annual contribution will be of ECU 87 526 from 1998. From this sum, an amount of ECU 5 726 will cover supplementary administrative costs related to the management of the programme by the Commission stemming from Romania's participation.6. Drug dependence Romania's annual contribution will be of ECU 43 763 from 1998. From this sum, an amount of ECU 2 863 will cover supplementary administrative costs related to the management of the programme by the Commission stemming from Romania's participation.7. Equal opportunities for men and women Romania's annual contribution will be of ECU 157 454 from 1998. From this sum, an amount of ECU 10 301 will cover supplementary administrative costs related to the management of the programme by the Commission stemming from Romania's participation.8. The financial regulations applicable to the general budget of the Community will apply, notably to the management of the contribution of Romania.Upon entry into force of this Decision and at the beginning of each following year, the Commission will send to Romania a call for funds corresponding to its contribution to the costs under this Decision.This contribution will be expressed in ecus and paid into an ecu bank account of the Commission.Romania will pay its contribution to the annual costs under this Decision according to the call for funds and at the latest three months after the call for funds is sent. Any delay in the payment of the contribution shall give rise to the payment of interest by Romania on the outstanding amount from the due date. The interest rate corresponds to the rate applied by the European Monetary Cooperation Fund, for the month of the due date, for its operations in ecus, increased by 1,5 %.9. Romania will pay the supplementary costs of an administrative nature referred to in paragraphs 3, 4, 5, 6 and 7 from its national budget.10. Romania will pay the remaining cost of its participation as follows:10.1. Health promotion In 1998, 23 540 from its national budget and 37 810 from its PHARE allocation.In 1999, 30 675 from its national budget and 30 675 from its PHARE allocation.In 2000, 37 810 from its national budget and 23 540 from its PHARE allocation.10.2. Combating cancer In 1998, 42 535 from its national budget and 63 804 from its PHARE allocation.In 1999, 53 170 from its national budget and 53 169 from its PHARE allocation.In 2000, 63 804 from its national budget and 42 535 from its PHARE allocation.10.3. Prevention of AIDS and other communicable diseases In 1998, 32 720 from its national budget and 49 080 from its PHARE allocation.In 1999, 40 900 from its national budget and 40 900 from its PHARE allocation.In 2000, 49 080 from its national budget and 32 720 from its PHARE allocation.10.4. Drug dependence In 1998, 16 360 from its national budget and 24 540 from its PHARE allocation.In 1999, 20 450 from its national budget and 20 450 from its PHARE allocation.In 2000, 24 540 from its national budget and 16 360 from its PHARE allocation.10.5. Equal opportunities In 1998, 58 861 from its national budget and 88 292 from its PHARE allocation.In 1999, 73 576 from its national budget and 73 577 from its PHARE allocation.In 2000, 88 292 from its national budget and 58 861 from its PHARE allocation.10.6. The PHARE contribution is subject to regular PHARE programming procedures.